—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered May 26, 1999, convicting defendant, after a jury trial, of attempted murder in the first degree, attempted murder in the second degree (two counts), and criminal possession of a weapon in the second degree, and sentencing him to a term of 22 years, consecutive to two concurrent terms of 8 to 16 years and concurrent with a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s intent to kill two civilians and a police officer could be reasonably inferred from the evidence, including testimony that defendant aimed and fired at each of the three victims, and that during the police pursuit defendant turned, advanced in the direction of the officer, and continued to fire (see, People v Douglas, 273 AD2d 24, lv denied 95 NY2d 889).
*625We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.